Title: To Thomas Jefferson from Jean B. Desdoity, 31 July 1793
From: Desdoity, Jean B.
To: Jefferson, Thomas



Monsieur
New york 31. Juillet 1793.

J’ai L’honneur de vous remettre ci-joint une Lettre de Messrs. Grand & Cie. de Paris, par laquelle Ils ont la bonté de me recommander à votre bienveillance et à vos bons offices dans ce Continent. J’aurois été bien flatté que mes occupations m’eussent permis d’aller moi même vous présenter cette Lettre et vous offrir L’hommage de mon respect; mais plusieurs affaires qui exigent ma présence dans cette ville m’empêchent d’avoir cette douce Satisfaction et m’obligent de différer de quelques Semaines le plaisir que J’aurai à vous présenter mes très humbles devoirs.

Il y a un an Passé que je Suis établi dans Cette ville et L’importance de mes affaires exigeroit que je fusse naturalisé Citoyen Americain. On m’a assuré que je ne pourrai pas l’être avant deux années de Séjour. Cependant, Monsieur, Si par Votre intervention Il étoit possible d’abréger Le delai que j’ai encore a attendre, Je vous en aurois une éternelle obligation, et vous me renderiez le plus grand Service. Je me Soumettrai volontiers à toutes les formalités usitées et telles qu’on exige en pareil cas. Permettez moi, Monsieur, de Solliciter Votre bienveillance en cette occasion et être persuadé que ma reconnoissance égalera dans tous les tems les Sentimens de respect et de considération avec les quels je Suis Monsieur Votre très humble & très obeissant Serviteur

Desdoity

